DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s and examiner amendments below are sufficient to overcome objection to Claim 7. The objection to Claim 7 has been withdrawn. 
Applicant’s cancellations of and amendments to the claims, as well as examiner amendments below with respect to claims 1, 3-4, 6-31 are sufficient to overcome rejections of Claims 1, 3-4, 6-31  under 35 USC 103. The rejections of claims 1, 3-4, 6-31 (all remaining claims) under 35 USC 103 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason Sanders on 09/17/2021.
	Claim 7 now recites: --The companion robot according to claim 1, further comprising a user interface, the processor configured to determine an activity level of the user based on the 3D images and instruct a user regarding a physical activity that is based on the activity level of the user  via the user interface.--

determine an activity level of the user based on the 3D images and provide instructions regarding a physical activity based on the activity level of the user via the motorized arms.--
Claim 28 now recites: --The companion robot according to claim 22, further comprising a network interface, wherein the processor is configured to determine an activity level of the user based on the 3D images and communicate the activity level of the user to a caregiver via the network interface.--
Claim 29 now recites: --The companion robot according to claim 8, further comprising a network interface, wherein the processor is configured to determine an activity level of the user based on the 3D images and communicate the activity level of the user to a caregiver via the network interface.--
Claim 30 now recites: --The companion robot according to claim 1, further comprising a network interface, wherein the processor is configured to determine an activity level of the user based on the 3D images and communicate the activity level of the user to a caregiver via the network interface.--
Allowable Subject Matter
Claims 1, 3-4, 6-31 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Ziegler et al (US 7720572), Al Moubayed et al (US 20190105783), and Kamiya et al (US 20010001318) but the references alone or in combination fail to teach determining mood based on speech, facial image, and 3D image input, and neck . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Natan et al (US 20160379047) teaches an emotion detection system using speech and 3D facial image input

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571) 272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/D.M.K./Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666